Case 2:20-cv-00450-SM-KWR Document 59-3 Filed 01/25/21 Page 1 of 3




           Transcript of the Testimony of
              Dr. Princess Dennar


              Date taken: December 14, 2020



   Ocheowelle Okeke v. Administrators of the Tulane
               Educational Fund, et al




             All electronic deposition & exhibit files
      are available at <<<www.psrdocs.com>>>.
  Please call or e-mail reporters@psrdocs.com if you need a
                   Username and Password.




Professional Shorthand Reporters, Inc.
                        Phone:504-529-5255
                          Fax:504-529-5257
                     Email:reporters@psrdocs.com
                  Internet: http://www.psrdocs.com



                                                 Exhibit 11-A
  Case 2:20-cv-00450-SM-KWR Document 59-3 Filed 01/25/21 Page 2 of 3
                                         Dr. Princess Dennar
                 Ocheowelle Okeke v. Administrators of the Tulane Educational Fund, et al

                                           Page 101                                                Page 103
   1    recollection about the fact that an intern who      1   annual meetings?
   2    was working with Dr. Okeke complained in an         2       A. In one of those annual meetings very
   3    evaluation that Dr. Okeke got frustrated easily     3   specifically the question regarding first
   4    and was short tempered and the intern was afraid    4   contact came up and the representative from the
   5    to ask questions for fear of being fussed at?       5   ACGME stated that the intent was that the
   6        A. Dr. Okeke? No, I'm not aware of any,         6   residents were to make first (word not
   7    no.                                                 7   understandable) in an emergency medicine
   8        Q. You are not aware of an intern making        8   rotation.
   9    such a... okay.                                     9       Q. Was anything said about whether two
  10             At any rate, the comment about            10   weeks emergency department was sufficient if
  11    Dr. Okeke being angry and hard to deal with did    11   they got another two weeks of some other sort of
  12    not in any way affect her progress through the     12   training? Did anybody ever say it must be four
  13    residency program or put her on any kind of        13   weeks pure emergency department training?
  14    disciplinary status or anything like that, did     14       A. I do not recall.
  15    it?                                                15       Q. Did you ever bring this same question
  16        A. The comment did affect her progress         16   to the GMEC, the committee, either your own
  17    because it weighed on her based on how the         17   committee in med-peds or the committee of
  18    resident perceived her. So if the culture was      18   internal medicine or any other committee at
  19    to perceive her as being an angry black woman or   19   Tulane to ask about the two week, four week
  20    hard to deal with it would affect her ability      20   differential for emergency department time?
  21    for other residents to include her, even           21       A. I brought it, yes, in the capacity of
  22    potentially faculty to include her in              22   bringing it to the DIO which was Dr. Wiese.
  23    opportunities.                                     23       Q. Well, you have told us about your
  24        Q. She told you that or you are assuming       24   discussions with Dr. Wiese, but you know what
  25    this?                                              25   the GMEC is, right?


                                           Page 102                                                Page 104
   1        A. Both.                                        1       A. If we are talking about the same
   2        Q. Just for the record, I'm going to            2   thing, then graduate medical education committee
   3    that intern complaint is Bates stamped Tulane       3   for which Dr. Wiese is the chair.
   4    5036, just so we have that notation for the         4       Q. Well, there are other people on it,
   5    record.                                             5   right?
   6            Did you ever contact ACGME to ask           6       A. I brought it to a member of the GMEC,
   7    about emergency department requirements for         7   which was Dr. Wiese. And I -- yes, I brought it
   8    med-peds and how they should be interpreted?        8   to GMEC by bringing it to Dr. Wiese.
   9        A. Could you be more specific with that         9       Q. Did you ever ask for GMEC
  10    question?                                          10   consideration of the question?
  11        Q. The question is: Did you ever               11       A. When I talked to Dr. Wiese I was
  12    contact ACGME to ask about emergency department    12   asking for GMEC consideration for the question.
  13    requirements for med-peds residents?               13       Q. Do you have an email to that effect
  14        A. How do you define contact?                  14   that you asked for it to be considered by the
  15        Q. Telephone, contact electronically,          15   GMEC?
  16    snail mail.                                        16       A. I do not recall.
  17        A. I did not contact via telephone,            17       Q. Did you ever meet with the GMEC to
  18    electronically, or snail mail to ACGME.            18   discuss this issue?
  19        Q. Did you contact in any other way?           19       A. I was not allowed to participate with
  20        A. I asked questions about emergency           20   the general medical educational committee and I
  21    during the med-peds program director association   21   requested on multiple times to be a participant,
  22    meeting where representatives from ACGME were      22   so I'm not allowed to participate in GMEC.
  23    there and we discussed the emergency department.   23       Q. You are aware that the GMEC can
  24        Q. And what do you remember being told         24   invite to its meetings anybody it wants,
  25    about emergency department rotations in those      25   correct?



                                                                                 Pages 101 to 104
Professional Shorthand Reporters, Inc.                                                          1-800-536-5255
Offices in New Orleans and Baton Rouge                                                         www.psrdocs.com
  Case 2:20-cv-00450-SM-KWR Document 59-3 Filed 01/25/21 Page 3 of 3
                                         Dr. Princess Dennar
                 Ocheowelle Okeke v. Administrators of the Tulane Educational Fund, et al

                                           Page 173                                                Page 175
   1    Thanks for the clarification.                       1       Q. Okay. So since you don't know that,
   2         A. Now, could you repeat the question?         2   your knowledge is that for your med-peds
   3    Sorry.                                              3   residents in 2014-2018 to get what you believe
   4             MS. LIVAUDAIS:                             4   to be the -- to satisfy what you believe to be
   5                 Pat, repeat it. I don't want to        5   the ACGME requirement for emergency medicine,
   6          say it any differently.                       6   the only way they could satisfy that requirement
   7      (Whereupon, the requested testimony was read      7   was four weeks in the emergency room?
   8               by the Court Reporter).                  8       A. I believe at the time that the only
   9             THE WITNESS:                               9   way -- excuse me. The way that they can
  10                 It depends if we are talking          10   complete or satisfy that requirement was by
  11          about emergency room rotations generated     11   rotating in the emergency room.
  12          by the emergency room department, yes.       12           MS. LIVAUDAIS:
  13          There are ways to complete emergency room    13               Let's take about a five-minute
  14          rotations because the emergency medicine     14        break and I'm going to look and see if I
  15          department create their own rotations that   15        have any other questions.
  16          are outside of the emergency room.           16      (An off-the-record discussion was held.)
  17    EXAMINATION BY MS. LIVAUDAIS:                      17   EXAMINATION BY MS. LIVAUDAIS:
  18         Q. Give me an example of one of those         18       Q. Dr. Dennar, one question I should
  19    rotations they create.                             19   have asked you when I got started questioning
  20         A. I don't know exactly at Tulane, but I      20   and I didn't. Have you been alone in the room
  21    will tell you for some emergency medicine          21   where you are the whole time you were giving
  22    departments they would have residents rotating     22   this deposition?
  23    in ambulance as part of a month of their           23       A. Yes, I am.
  24    rotation. They might have residents rotating in    24       Q. Have the ACGME requirements for
  25    surgery as part of their rotations. And that is    25   med-peds residents been the same during the


                                           Page 174                                                Page 176
   1    generated through the emergency department.         1   entire time you have been med-peds program
   2        Q. What about at Tulane, though?                2   director?
   3        A. I don't know the emergency medicine          3        A. No. Basically -- no, no.
   4    department's rotations at Tulane. That is           4        Q. Can you tell us what has changed over
   5    generated from the emergency medicine               5   the years?
   6    department.                                         6        A. Cardiology at one point was a
   7        Q. So you do not know if there is a way         7   required subspecialty that they had to rotate
   8    at Tulane to complete four weeks of emergency       8   through and at some point they changed it
   9    medicine except working four weeks in the           9   because people were getting the cardiology
  10    emergency rooms, right?                            10   experience that they needed and so they changed
  11        A. That was not the initial question.          11   it to now neurology being a required rotation.
  12    Could you please repeat this question?             12        Q. Can you think of any other way it's
  13             MS. LIVAUDAIS:                            13   changed?
  14                Pat, do you mind?                      14        A. No. I can't think of any other way
  15     (Whereupon, the requested testimony was read      15   it's changed.
  16              by the Court Reporter).                  16        Q. I'm not testing you because I don't
  17             THE WITNESS:                              17   know. I'm just asking that question. Are you
  18                I do not know all of the               18   aware that, I think, effective in 2023 ACGME is
  19         emergency medicine rotations that would       19   going to eliminate the emergency medicine
  20         allow the med-peds residents to complete      20   requirement?
  21         emergency medicine and experience in the      21        A. I'm not aware if they are going to
  22         emergency room medicine department that is    22   eliminate the emergency medicine requirement.
  23         generated by the emergency medicine           23        Q. Can you explain to me how four weeks
  24         department.                                   24   of emergency department rotation is a
  25    EXAMINATION BY MS. LIVAUDAIS:                      25   requirement if a resident can choose to have two



                                                                                 Pages 173 to 176
Professional Shorthand Reporters, Inc.                                                          1-800-536-5255
Offices in New Orleans and Baton Rouge                                                         www.psrdocs.com
